Order filed August 30, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00169-CV
                                    ____________

                        LAMBERT ADUMEKWE, Appellant

                                            V.

               NEW HAMPHIRE INSURANCE COMPANY, Appellee


                       On Appeal from the 269th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-81456


                                       ORDER

       Appellant=s brief was due August 13, 2012. No brief or motion for extension of
time has been filed.

       Unless appellant files his brief with the clerk of this court on or before September
12, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                          PER CURIAM